SANDERS, Chief Justice.
Defendant, David E. Gerald, was convicted of jumping bail, a violation of LSA-R.S. 14:110.1 and sentenced to serve two years at hard labor.
No assignments of error were filed pursuant to Article 844 of the Louisiana Code of Criminal Procedure. Therefore, under Article 920 of the Louisiana Code of Criminal Procedure, we are limited in our review to errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. We have reviewed the record and find no such error.
For the reasons assigned, the conviction and sentence are affirmed.